 

Exhibit 10.24

 

June 3, 2016

 

 

Timothy Whitaker, M.D.

 

 

Dear Tim:

 

On behalf of Alder Biopharmaceuticals, we are pleased to offer you the position
of Chief Medical Officer, reporting to me.

 

The terms under which we offer you this position, in their entirety, are as
follows.

 

•

Compensation   Your starting rate of pay will be $450,000 annually. You will
also be eligible for a 40% target bonus, starting with the 2016 calendar year. A
salary review will take place annually, and will be linked to an evaluation
process. Your first salary review will take place in January 2017. Your 2016
bonus will be pro-rated for time in position.

 

•

Sign-On Award We are offering you a one-time sign-on award of $35,000 (gross
amount), minus any applicable withholding and taxes, payable with your first
regularly scheduled paycheck following your start date.  In the event that you
voluntarily terminate your employment with Alder before the completion of twelve
months of consecutive service, you agree to repay the Company the amount of the
sign-on award in its entirety.  You also expressly authorize Alder to deduct
from your final paycheck any amounts owed in repayment of the sign-on award.  If
the amount to be deducted exceeds the amount of your final paycheck, you agree
to pay the remaining balance in full to Alder within sixty days of the last date
of your employment.

 

 

•

Stock Options   The Board of Directors of Alder Biopharmaceuticals views stock
option grants as an important portion of the compensation package. As part of
this offer Alder is pleased to offer you incentive stock options of 225,000
shares of common stock, which will vest according to the Alder
Biopharmacecuticals stock option scheme. You will be eligible to receive future
equity awards at the discretion of the Board.

 

•

Benefits   As a full-time employee you will be entitled to participate in our
employee benefit programs, including medical and dental insurance programs. The
details of these plans will be described on your first day of work. As Chief
Medical Officer, you will be a participant in the Alder Executive Severance
Benefit Plan. You will also be eligible to take 4 weeks of paid vacation time
per year.  In addition, Alder observes the following paid holidays:  Memorial
Day, Independence Day, Labor Day, Thanksgiving, Friday after Thanksgiving, and
the week of Christmas to New Year’s Day.

 

•

Offer of Employment Expiration Date   This offer expires June 6, 2016.

 

In accordance with Washington State law, the employment opportunity that we
offer is of indefinite duration and will continue as long as you and the Company
consider it of mutual benefit.  Either you or the Company is free to terminate
the employment relationship at will and at any time.  Likewise, all terms of
your employment here are subject to change at the will of the Company
management.  Any representations to the contrary that have been made to you are
unauthorized and are formally rescinded.

 

 

--------------------------------------------------------------------------------

 

Assuming that you accept this offer of employment, we will ask you to sign a
copy of our Invention and Proprietary Information Agreement.  At this time we’ll
need attached to this agreement a listing of any and all patents that you have
invented or co-invented.  We will need these items and copies of any employment
agreements you may have signed with past employers before your work at Alder
Biopharmaceuticals begins.

 

We hope you will consider this offer of employment favorably and join us in
pursuing our scientific and business goals here at Alder Biopharmaceuticals.  If
you have any questions regarding any of the above information, please contact me
at 425 205 2910.

 

To accept this offer, please sign and return one copy of this letter to us.

 

Sincerely,

 

 

 

/s/ Randall Schatzman    

Randall Schatzman, Ph.D.

President and Chief Executive Officer

 

 

 

 

 

 

 

 

I accept this offer:

 

 

/s/ Tim Whitaker                       June 6, 2016  

SignatureDate

 